DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-17 are pending.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
the Office suggests changing “the collecting device” to “the cylindrical collecting device” in every instance to align with the terminology in the parent claim.   
Claim 13 is objected to because of the following informalities:  
the Office suggests eliminating the “-“ before each step in claim 13.  Per MPEP 608.01(m) – “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  
The Office suggests inserting “portable handheld” before “sampling” in lines 14 and 15.
The Office suggests inserting “the inlet of” before “the” in line 15.
Claim 17 is objected to because of the following informalities:  
The Office also suggests deleting the “- - -“ underneath the last line of claim 17.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states that the holder comprises at least two cylindrical conduits arranged in parallel and that a cylindrical collecting device is arranged in each conduit.  Line 8 of claims 1 and 13 and claims 2, 3, 4 mentions “the collecting device” in the body of the claim.  It is unclear if Applicant really only meant one out of the one or more collecting devices present or whether Applicant meant to state “each collecting device.” 
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 7 of claim 13, it is unclear what “each” is referring to.  The Office believes it is each conduit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11317827. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application combines limitations from (i) claim 1 and (ii) part of the limitations from claim 3 (the cylindrical shape of the flow paths) of the ‘827.  Claims 3, 6, 8, 9, 11, and 12 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6, 7, 9, and 10 respectively.  These claims are duplicates of each other, but differ in scope due to the difference in the parent noted above.  

Conclusion
Claims 1-17 are rejected.  No prior art claims were included in this Office Action.  It is anticipated that resolution of the above issues will place this application in condition for allowance.  This application is a continuation in part of 15/986,883 and 15/856,090.  In 15/986,883, it was determined that no prior art of record teaches a portable handheld breath sampling device with a removable breath collecting structure where the breath collecting structure included two flow paths arranged side-by-side and parallel to a longitudinal axis of the sampling device in a downstream direction from the inlet to the outlet of the sampling device. The present application retains most of the features.  The device includes a removable collecting device that comprises at least two cylindrical flow paths arranged in parallel.   Each path includes a cylindrical collecting device inside of each flow path for collecting aerosol particles in the breath.  A housing and the collecting device holder are arranged to guide the exhaled breath stream from the inlet to the outlet of the device.  An updated search has yielded the following notable references:
Johnson et al. (US 10980475) teaches a method of sampling biomarkers from the breath.    Fig. 6B shows two cylindrical flow paths.  However, the sampling portion is not inside of these flow paths, but instead is connected to 616.  Fig. 6A shows an adapter that connects to 616 that leads away via 606 the actual collecting structure 650.
Hannes (US 2016/0066817) teaches a device that a patient breathes through (Fig. 1) that includes a plurality of cylindrical paths (31) that guide an exhaled breath through.  However, this device is used for spirometry and not for collecting breath samples.
Ahmad (US 2008/0056946) teaches a sensor for detecting analytes in exhaled breath.  Fig. 14 shows a side cutout of the device.  Two parallel flow paths are evident in the picture (76).  However, the sensors in line with the flow path and the breath collecting structure is not removable.
  Pilipski (US 5193551) teaches a device for measuring gas content in a subject’s breath (see Fig. 1). The device however is not portable and handheld, but does include two parallel flow paths as shown in Fig. 3.  The flow paths do not include a sample collecting structure inside each nor is sample paths removable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791     

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791